DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 8, 11, and 14 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 8, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.    	Claim 1 recites the limitation “the border of splicing is located on a gap of a pixel circuit of the OLED display screen.” This limitation is not described in the specification and shown on the drawing to indicate where the gap of the pixel circuit is located. None of the drawing even show a pixel circuit. It is unclear what where a gap in a pixel circuit is located so at to locate the border of splicing where the gap of the pixel circuit is located. Figures 3-5 show the splicing location but no gap or pixel circuit and it is unclear what the gap is or how a diagonal splicing (in the case of the embodiment of fig. 5) can be formed to be located where a gap of a pixel circuit of the OLED display screen. 	For examination purposes, “the border of splicing is located on a gap of a pixel circuit of the OLED display screen” is interpreted as “the border of splicing is located on 
Claims 2-5 are also rejected as being rejected under 35 U.S.C. 112(b), as being indefinite because the claims further limit and depend on indefinite claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
 	Claims 1-2, 6-9, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. US PGPub. 2020/0035766 in view of Wang et al. US PGPub. 2021/0020871. 	Regarding claim 1, Moon teaches a manufacturing method (fig. 1-8) for an organic light-emitting diode (OLED) display screen (fig. 6-8) comprising the following steps: 	providing a TFT array substrate (D, fig. 7) [0122], wherein an opening preservation area (RA, fig. 6; see also RA1/RA2 of fig. 7; hereinafter called RA) is
disposed in a display area (DA, fig. 6) on the TFT array substrate (D); 	performing a process on the TFT array substrate (D) separately by splicing
two complementary open masks (40 and 50, fig. 2-3) [0123] at the opening preservation area (RA) to form film layers (222A/222C, fig. 6-7) [0122] of organic light emitting devices (OLED, fig. 7) on the TFT array substrate (D) outside the opening preservation area (RA), wherein light emitting materials (222A/222C) of the organic light
emitting devices (OLED) are processing by using fine masks (43, 53, fig. 2-4) [0055] and [0061], the fine masks (43 and 53, fig. 2-3) do not have an opening 
at an area (see portion 43B and 53B corresponding to RA, fig. 2-3 and 6) [0124] corresponding to the opening preservation area (RA); 	performing thin film encapsulation (300, fig. 7) [0129] to the TFT array 
 	Regarding claims 2 and 9, Moon in view of Wang teaches the manufacturing method as claimed in claims 1 and 6, wherein the means of splicing comprises: 	splicing two complementary open masks at the opening preservation
area in a horizontal direction; or 	splicing two complementary open masks at the opening preservation
area in a vertical direction (see fig. 2-3); or
 	splicing two complementary open masks having the same preset slant
angle at the opening preservation area in a slant direction;
 	wherein a widthwise direction of the OLED display screen is defined to be
the horizontal direction (X direction, fig. 2-3), and a lengthwise direction of the OLED display screen is defined to be the vertical direction (Y direction, fig. 2-3) (Moon et al., fig. 2-3). 	Regarding claim 6, Moon teaches a manufacturing (fig. 1-8) method for an organic light-emitting diode (OLED) display screen (P, fig. 6-8) [0086] comprising the 
two complementary open masks (40 and 50, fig. 2-3) [0123] at the opening preservation area (RA) to form film layers (222A/222C, fig. 6-7) [0122] of organic light emitting devices (OLED) on the TFT array substrate (D) outside the opening preservation area (RA); 	performing thin film encapsulation (300, fig. 7) [0129] to the TFT array substrate (D); 	making an opening (RA2, fig. 7) [0130] on the opening preservation area (RA) (Moon et al., fig. 1-8). 	But Moon fails to teach performing evaporation by splicing two complementary open masks to form the film layers (222A/222C) of organic light emitting devices (OLED). 	However, Wang teaches a manufacturing method for an organic light-emitting diode (OLED) display screen by performing evaporation [0027] by splicing two complementary open masks (100 and 200, fig. 3) [0030] to form light emitting materials of an OLED [0027] (Wang et al., fig. 3).  	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the of the method of forming the film layer of the OLED as taught by Moon with the evaporation 
 	Regarding claim 13, Moon teaches an organic light-emitting diode (OLED) display screen (P, fig. 6-8) [0086], wherein a manufacturing method (fig. 1-8) for the OLED display screen (P) comprises the following
steps: 	providing a TFT array substrate (D, fig. 7) [0122], wherein an opening preservation area (RA, fig. 6; see also RA1/RA2 of fig. 7; hereinafter called RA) is disposed in a display area (DA, fig. 6) on the TFT array substrate (D); 	performing a process on the TFT array substrate (D) separately by splicing two complementary open masks (40 and 50, fig. 2-3) [0123] at the opening preservation area (RA) to form film layers (222A/222C, fig. 6-7) [0122] of organic light emitting devices (OLED) on the TFT array substrate (D) outside the
opening preservation area (RA), wherein light emitting materials (222A/222C) of the organic light emitting devices (OLED) are processed by using fine masks (43, 53, fig. 2-4) [0055] and [0061], and the fine masks (43 and 53) do not have an opening at an area (see portion 43B and 53B corresponding to RA, fig. 2-3 and 6) [0124] corresponding to the opening preservation area (RA); 	performing thin film encapsulation (300, fig. 7) [0129] to the TFT array substrate (D); 	making an opening (RA2, fig. 7) [0130] on the opening preservation area (RA) (Moon et al., fig. 1-8).
 	Regarding claim 15, Moon in view of Wang teaches the OLED display screen as claimed in claim 13, wherein the means of splicing comprises:  	splicing two complementary open masks at the opening preservation
area in a horizontal direction; or 	splicing two complementary open masks at the opening preservation
area in a vertical direction (see fig. 2-3); or
 	splicing two complementary open masks having the same preset slant
angle at the opening preservation area in a slant direction;
 	wherein a widthwise direction of the OLED display screen is defined to be
the horizontal direction (X direction, fig. 2-3), and a lengthwise direction of the OLED display screen is defined to be the vertical direction (Y direction, fig. 2-3) (Moon et al., fig. 2-3).
 	Regarding claim 19, Moon in view of Wang teaches the OLED display screen as claimed in claim 13, wherein the opening (RA2) is a round opening (fig. 6) (Moon et al., fig. 6)..

Allowable Subject Matter
 	Claims 3, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a manufacturing method wherein “the step of performing thin film encapsulation to the TFT array substrate comprises: using one-piece chemical vapor deposition masks with a corresponding opening to deposit an inorganic film layer on the display area of the OLED display screen, and using dry etching to remove the inorganic film layer on the opening preservation area; or performing deposition of the inorganic film layer on the TFT array substrate separately by splicing two complementary chemical vapor deposition masks at the opening preservation area to accomplish the thin film encapsulation to the TFT array substrate and leave no deposition of the
inorganic film layer on the opening preservation area” as recited in claims 3, 10 and 16.

	
 	Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NDUKA E OJEH/Primary Examiner, Art Unit 2892